Citation Nr: 1428095	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  08-17 182	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for a sinus disability, to include sinusitis and allergic rhinitis.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with hiatal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from December 1977 to August 1978 and from June 2004 to March 2006.  He has also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in March 2007 and July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2011 the Board remanded the issues identified on the title page to the Agency of Original Jurisdiction (AOJ) for additional development.  In May 2012 the AOJ issued a rating decision that granted service connection for both disabilities.  As the rating decision constitutes a complete grant of the benefits claimed on appeal, there is no remaining issue of law or fact before the Board.

The AOJ issued a Supplemental Statement of the Case (SSOC) in August 2012 that purports to continue a noncompensable initial rating for the newly service-connected sinusitis.  However, where a claim for service connection is granted during the pendency of an appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Careful review of the file in Virtual VA and in VBMS does not reveal such an NOD, nor does the purported SSOC refer to such an NOD.  Further, the issue of entitlement to increased initial rating for sinusitis has not been developed or adjudicated in the first instance by the AOJ.  Accordingly, despite the issuance of an SSOC by the AOJ, a claim for entitlement to an increased (compensable) initial rating for sinusitis is not on appeal before the Board.

For reasons unclear, after the issuance of this document identified as an SSOC, the claims file was transferred to the Board.  



FINDINGS OF FACT

1.  A rating decision in May 2012 granted service connection for sinusitis with allergic rhinitis and for GERD with hiatal hernia.

2.  The rating decision in May 2012 represents a complete grant of the benefits claimed on appeal.


CONCLUSIONS OF LAW

1.  The criteria for dismissal of the appeal for service connection for a sinus disability, to include sinusitis and allergic rhinitis, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.101 (2013).

2.  The criteria for dismissal of the appeal for service connection for GERD with hiatal hernia are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any case over which it determines it does not have jurisdiction.  38 C.F.R. § 20.101(d) (2013).

In this case, the RO issued a rating decision in March 2007 that denied service connection for sinusitis with allergic rhinitis.  The RO subsequently issued a rating decision in July 2007 that continued the previous denial and also denied service connection for GERD with hiatal hernia.  The Veteran filed a timely Notice of Disagreement (NOD) in January 2008 in regard to the denial of service connection for sinusitis, and the RO issued a Statement of the Case (SOC) on that issue in April 2008.  In June 2008 the Veteran submitted a VA Form 9 that constituted a substantive appeal in regard to his claim for service connection for sinusitis and also represented an NOD in regard to his claim for service connection for GERD.  The RO issued an SOC on the issue of GERD in August 2008, and the Veteran submitted a substantive appeal in October 2008.  

The RO readjudicated both issues in a Supplemental Statement of the Case (SSOC) in November 2008.   The appeal was thereupon certified to the Board for appellate review.  In March 2011 the Board issued a decision that denied service connection for a lumbar spine disability; the Board's action remanded the claims for service connection for sinusitis and service connection for GERD with hiatal hernia to the AOJ for additional development and readjudication. 

As noted in the Introduction, the AOJ issued a rating decision in May 2012 that granted service connection for sinusitis with allergic rhinitis and for GERD with hiatal hernia.  As the May 2012 rating decision granted in full the benefits being sought, there remains no case or controversy, and the appeal is dismissed. 


ORDER

The appeal is dismissed.




		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


